Citation Nr: 0933010	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  He died in February 1970.  The appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied her petition to reopen a 
previously denied claim for service connection for the cause 
of his death on the basis of new and material evidence.  A 
prior unappealed, and therefore final and binding, July 1972 
rating decision had earlier considered and denied her cause-
of-death claim.

In December 2003, the Board remanded this case to obtain the 
Veteran's service treatment records as well as VA and 
terminal hospitalization records.  The RO was unable to 
obtain his service treatment records but did locate his 
VA and terminal hospitalization records.  Thereafter, in a 
June 2005 decision, the Board reopened the appellant's claim 
after concluding the VA hospital records constituted new and 
material evidence.  But the Board then proceeded to deny the 
claim on the underlying merits following a de novo review of 
the record.

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an August 2006 
order, granting a joint motion, the Court determined that VA 
should send the appellant a corrected Veterans Claims 
Assistance Act (VCAA) notice letter advising her to submit 
alternative forms of evidence and to direct the Appeals 
Management Center (AMC) to assist her in obtaining evidence 
from alternative sources to support her claim.  This was a 
required effort to compensate for the missing service 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1991).  Consequently, the Court remanded the case to the 
Board for compliance with these directives.  And in December 
2006 the Board in turn remanded this case to the AMC.  This 
additional development was subsequently completed.

In a December 2007 decision, the Board again reopened the 
appellant's claim on the basis of new and material evidence 
but then again denied the claim on the underlying merits 
following a de novo review of the record.  It is worth 
mentioning that since the Court vacated the Board's prior 
decision in its entirety, including the decision to reopen 
the claim, the Board was again required to first determine 
whether new and material evidence had been submitted to 
reopen the claim before proceeding to adjudicate the 
underlying claim on the merits, because this threshold 
preliminary determination is a jurisdictional requirement.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Appellant again appealed the Board's decision to the 
Court.  In a June 2007 order, again granting a joint motion, 
the Court again vacated the Board's decision and remanded the 
case to the Board for further development and readjudication.  
In particular, the joint motion pointed out that recently 
obtained VA treatment records disclosed that outstanding 
private treatment records may exist which may be relevant to 
the Appellant's claim.  

Therefore, to try and obtain these additional records, the 
Board is again remanding this case to the RO via the AMC.


REMAND

According to the joint motion, a remand is required to obtain 
outstanding private treatment records that may be relevant to 
the appellant's claim.  The record shows that a January 1970 
VA hospitalization report was recently associated with the 
claim file, which indicates the Veteran was being treated at 
that time for his kidney disorder by his family physician.  
To date, however, there has been no attempt made to obtain 
these private treatment records.  

These records from the Veteran's family physician may be 
relevant to the appellant's claim, since the Veteran's 
certificate of death lists bilateral polycystic kidney 
disease and chronic uremia as contributing to his death.  The 
RO/AMC should therefore attempt to obtain these records.  See 
38 U.S.C.A. § 5103A(b) (West Supp. 2005); 38 C.F.R. § 
3.159(c)(1) (2008); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes obtaining private and VA 
medical records to which a reference has been made.).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the appellant and request 
that she provide the names and addresses 
of the Veteran's family physician that 
was treating his kidney disorder at the 
time of his VA hospitalization in January 
1970.  After obtaining any required 
releases, please associate all identified 
records with the claim file.  If any 
requested records are unavailable or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
appellant appropriately notified.  38 
C.F.R. § 3.159(c)(2).

2.  Then readjudicate the claims in light 
of the additional evidence.  If the 
underlying claim for service connection 
for the cause of the Veteran's death is 
not granted, send the appellant and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




